

116 HRES 1272 IH: Expressing the sense of the House of Representatives that Congress disapproves of the December 20 COVID–19 vaccine distribution availability timeline guidance of the Centers for Disease Control and Prevention (CDC) Advisory Committee on Immunization Practices (ACIP).
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1272IN THE HOUSE OF REPRESENTATIVESDecember 24, 2020Mr. Green of Tennessee (for himself and Ms. Gabbard) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives that Congress disapproves of the December 20 COVID–19 vaccine distribution availability timeline guidance of the Centers for Disease Control and Prevention (CDC) Advisory Committee on Immunization Practices (ACIP).Whereas, on December 20, 2020, the CDC ACIP released updated guidance to States regarding distribution of COVID–19 vaccines across the country; Whereas the CDC has consistently warned of serious health complications and high mortality rates amongst elder Americans over the age of 65 if they are infected with COVID–19; Whereas statistics gathered throughout the COVID–19 pandemic cite a disturbing ratio of 79 percent of total related deaths being amongst elder Americans over the age of 65; Whereas CDC guidance outlines the first priority for COVID–19 vaccine distribution will go to high-risk health care professionals and residents of long-term care facilities;Whereas CDC guidance recommends the second priority for COVID–19 vaccine delivery will be the simultaneous distribution to 30 million Frontline Essential Workers and 21 million Americans 75 years of age and older;Whereas the majority of Frontline Essential Workers are under the age of 65, and the CDC is therefore prioritizing young, healthy people ahead of elder Americans between 65 to 74 years old, including those with underlying health conditions;Whereas CDC guidance recommends the third priority for COVID–19 vaccine delivery will be the simultaneous distribution to 57 million Essential Workers, 32 million elder Americans 65–74 years of age, and 110 million Americans 16–64 years of age with high-risk medical conditions;Whereas the majority of Essential Workers are under the age of 65, and the CDC is therefore placing these workers at the same level of priority as vulnerable elder Americans 65–74 years old, including many with high-risk health complications;Whereas the current guidance allows 87 million “Essential Workers” to receive the vaccine at or before the same time as elder Americans 65 and older, and the CDC is therefore prioritizing tens of millions of young, healthy workers to receive the vaccine ahead of those who are statistically far more likely to die upon contracting the disease, according to their own statistics;Whereas the CDC itself, as of August 18, 2020, reported ratios of hospitalization for age groups compared to the base of 18–29-year-olds as the following:(1)0–4 years, 4× lower,(2)5–17 years, 9× lower,(3)18–29 years, Comparison Group,(4)30–39 years, 2× higher,(5)40–49 years, 3× higher,(6)50–64 years, 4× higher,(7)65–74 years, 5× higher,(8)75–84 years, 8× higher,(9)85+ years, 13× higher;Whereas the CDC itself, as of August 18, 2020, reports ratios of mortality for age groups compared to the base of 18–29-year-olds as the following:(1)0–4 years, 9× lower,(2)5–17 years, 16× lower,(3)18–29 years, Comparison Group,(4)30–39 years, 4× higher,(5)40–49 years, 10× higher,(6)50–64 years, 30× higher,(7)65–74 years, 90× higher,(8)75–84 years, 220× higher,(9)85+ years, 630× higher;Whereas it has been scientifically established that the COVID vaccines are highly effective in preventing vaccine recipients from developing severe or life-threatening symptoms; andWhereas it has not yet been scientifically established that the vaccine is effective in preventing vaccine recipients from spreading the disease to others: Now, therefore, be it That the House of Representatives—(1)disapproves of the December 20 COVID–19 vaccine distribution availability timeline guidance of CDC ACIP prioritizing young, healthy workers above many aged 65 and older; and(2)encourages CDC ACIP to revise its COVID–19 vaccine guidance to prioritize those aged 65 and older before providing the vaccine to those younger than 65. 